DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.

Response to Amendment
Claim 1 has been amended, claims 3-7 were previously cancelled, and claims 11-19 were previously withdrawn. Claims 1-2 and 8-22 are pending with claims 1-2, 8-10, and 20-22 being considered in the present Office action.

The 103 rejections of the claims are withdrawn in view of the amendment; a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant argues since the cell of Osawa "works", it is apparent Osawa designed the separator to avoid a catastrophic accident. Specifically, applicant argues the separator of Osawa is sufficiently thick and separated from the electrodes to avoid the catastrophic accident. Thus, applicant concludes the modification of Osawa (as detailed in the rejection) with Tamaki would not be necessary, hence not obvious. 
Applicant’s arguments are not persuasive. While the examiner agrees the cell of Osawa "works", there is no evidence that Osawa considered the specific problem (lithium deposits) and solution described by Tamaki in the design of the separator to avoid the catastrophic incident typically caused by said problem (e.g., short). Specifically, Osawa makes no mention of the formation of lithium deposits (i.e., dendrites) or that the separator is designed to prevent a short (i.e., a catastrophic accident) from the aforementioned deposits. As is understood by one of ordinary skill in the art, lithium deposits grow under various battery conditions (e.g., excessive charge, see Nagayama para. [0004]). In view of the foregoing, Osawa would have appreciated the modification presented in the last Office action in an effort to prevent shorts from dendrite growth when the battery is subjected to excessive battery charge.

In response to applicant's argument that the invention can be configured “thinner”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “thinner”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are not limited to any particular cell thickness, hence applicant’s argument is moot.

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. First, it is unclear whether the list of compositions following the phrase “and preferably” are compositions for the non-metallic lithium compound or are composition in addition to the non-metallic lithium compound. Further, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) and 2173.05(c), I.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 8-10, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osawa (JP 2010-080299, machine translation provided) in view of Tamaki (US 8,679,677, of record), and Nagayama (JP 2007-193986, of record), hereinafter Osawa, Tamaki, and Nagayama.
Regarding Claims 1, 8 and 22, Osawa teaches an electrochemical cell 300 based on lithium technology (see e.g., abstract), comprising the following components: a positive electrode (11, 12) containing a cathode material, a separator (13) made of an electrically insulating material (see e.g., paras. [0072]-[0074], [0084]), a negative electrode (14, 15) containing an anode material, the positive electrode (11, 12), the negative electrode (14, 15) and the separator (13) have a sheet form (see e.g., Figs. 3, and 4B), wherein the separator (13) consists of two sheets (see Fig. 3), one being provided on the positive electrode (11, 12)  and one being provided on the negative electrode (14, 15) and the two sheets (13) being stacked on each other (see e.g., Fig. 3), wherein the positive electrode (11, 12) and the negative electrode (14, 15) and the two sheets of the separator (13) are stacked in a z-direction (see e.g., annotated Fig. 3), and each covering an area in an x-y direction (see e.g., annotated Fig. 4B), such that the positive electrode and the negative electrode are each covered by the separator (13), the separator (13) being without a recess or notch. 

    PNG
    media_image1.png
    469
    1410
    media_image1.png
    Greyscale

Osawa teaches a length or a width of the separator is larger than a length or a width of the positive electrode and the negative electrode such that the separator projects from the positive electrode and the negative electrode on one side of a battery, see e.g., Fig. 3. Osawa teaches a liquid and/or solid ion conductor material (e.g., electrolyte and salt) for transportation of lithium ions between the positive electrode and the negative electrode; the electrolyte and salt are impregnated in the separator, thereby making the separator lithium ion conductive (see e.g., paras. [0061]-[0074], and [0080]). Osawa teaches the positive electrode (11, 12), the negative electrode (14, 15) and the separator (13) being sealed within a casing (e.g., battery exterior material 22, 52, see e.g., paras. [0025], and [0089]), wherein the positive electrode (11, 12) and the negative electrode (14, 15) each comprise an electrically conducting structure (e.g., 58, 59) extending through a wall of the casing (22, 52) for further electrical connection, see e.g., paras. [0089]-[0091], and Figs. 3 and 4B. 
Osawa discloses a reference electrode (25, 26, 27) within said casing (22, 52) is sandwiched between the two sheets of the separator (13), thereby electrically insulating the reference electrode (25, 26, 27) from the positive electrode (11, 12) and the negative electrode (14, 15) via said two sheets of the separator (13), see e.g., Fig. 3; the reference electrode (25, 26, 27) comprising an electrically conducting metallic foil or sheet (27), extending through the wall of the casing (22, 52) for further electrical connection, being covered with reference electrode material (25, 26) having layer form such that it is in electrical contact with the electrically conducting metallic foil or sheet (28), see e.g., Fig. 3. 
Osawa does not teach the positive electrode and the negative electrode each have a recess or notch cut out from the sheet form, wherein the recess or notch of the positive electrode and the recess or notch of the negative electrode are arranged atop each other thus forming, in the x-y direction, an area of notch or recess, such that the reference electrode is placed outside the area which is covered by the positive electrode and/or negative electrode and in the area of said notch or recess when viewed from the z-direction. However, Tamaki teaches the positive electrode (10, 12) and the negative electrode (32, 34) each have a recess or notch (36) cut out from the sheet form, wherein the recess or notch of the positive electrode and the recess or notch of the negative electrode are arranged atop each other thus forming, in the x-y direction, an area of notch or recess (see e.g., Figs. 4A-4C), such that a reference electrode (18) is placed outside the area which is covered by the positive electrode and/or negative electrode and in the area of said notch or recess when viewed from the z-direction, see e.g., Figs. 4A-4C, and col. 4-11. Tamaki teaches if recess 36 were not present and neighboring active medium 32 was present between the reference electrode 18 and the neighboring current collector 34, lithium metal could deposit on the reference electrode 18 or the working electrode 10. Formation of this lithium metal in either location would result in a catastrophic accident, col. 11 lines 1-6. It would be obvious to one having ordinary skill in the art to form a recess or a notch in both the positive electrode and the negative electrode of Osawa, wherein the recess or notch of the positive electrode and the recess or notch of the negative electrode are arranged atop each other thus forming, in the x-y direction, an area of notch or recess, such that the reference electrode is placed outside the area which is covered by the positive electrode and/or negative electrode and in the area of said notch or recess when viewed from the z-direction, to avoid a catastrophic accident (e.g., short) by preventing the deposition of lithium metal on either the reference electrode or working electrode, as suggested by Tamaki.
Regarding Claims 1 and 8, Osawa teaches the reference electrode comprises Li, Sn-Li alloy or the like (see e.g., para. [0082]), but does not teach the reference electrode material comprises at least one non-metallic lithium compound comprising lithium titanate. However, Tamaki teaches a reference electrode comprising lithium titanate (Li4Ti5O12, LTO) is advantageous due to a very stable potential; further, in contrast to using lithium metal (as taught by Osawa), due to the relatively high potential of LTO, the reduction of the surrounding media and the deposition of these on the surface and the change in the surface potential of LTO can be avoided. Thus, the LTO reference electrode enables precise readings of the positive and negative electrodes, see e.g., col. 6 line 55 – col. 7 line 5. Another reference material with a stable potential includes LiMn2O4, see e.g., col. 7 lines 6-9. It would be obvious to one having ordinary skill in the art the reference electrode comprises LTO because it enable precise readings of the positive and negative electrodes as taught by Tamaki. Moreover, LTO and LiMn2O4 would be obvious to one having ordinary skill in the art as reference electrode materials due to their stable potentials.
   Regarding Claims 1, 2, 20, and 21, Osawa does not teach a distance between the reference electrode and the positive electrode and/or the negative electrode of at least 1.5 mm (or at least 1.6 mm, or 2.1 mm, or 2.8 mm). However, Nagayama teaches a width of the end face part 50 on the positive electrode and negative electrode is about 0.01 % to 25 % with respect to the length of the peripheral length of the positive electrode and negative electrode because manufacturing is simple and the reference electrode can function sufficiently accurately, see e.g., para. [0019]. Nagayama further teaches the distance between the end face portion 50 and the reference electrode 11r is less than half the width of the end face portion 50, or ¼ or less the width of the end face portion 50; such a distance reduces the concern of monitoring a potential difference between the positive and negative electrodes of a single cell layer other than the single cell layer, see e.g., para. [0025]. Nagayama exemplifies the width of the end face part is 10 mm (see e.g., para. [0086], 10 mm is 6.8 % with respect to the length of the peripheral length of the 68 mm electrode), thereby suggesting the distance between the end face part 50 of the electrode and the reference electrode (11r) is less than 5 mm and 2.5 mm or less (i.e., 10mm(1/2), or 10mm(1/4)). Nagayama further explicitly discloses the distance between the end face part 50 of the electrode and the reference electrode 11r is 1 mm and 5 mm, see e.g., paras. [0081] and [0093], respectively. The distance explicitly disclosed (or suggested) by Nagayama overlaps with the claimed range or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05, I. It would be obvious to one having ordinary skill in the art distance between the reference electrode and positive electrode and/or negative electrode is at least 1.5 mm (1.6 mm, 2.1 mm, or 2.8 mm) to reduce the concern of monitoring a potential difference between the positive and negative electrodes of a single cell layer other than the single cell layer, as suggested by Nagayama. 
Regarding Claim 9, Osawa teaches the reference electrode (25, 26, 27) includes a current collector (26), see e.g., Fig. 3; it is unclear whether the reference electrode material is located on both sides of the reference electrode collector. However, the placement of reference electrode active material on both sides of the current collector is well known to one of ordinary skill in the art and disclosed by Tamaki, see e.g., col. 7 lines 18-23. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. It would have been obvious for a person of ordinary skill in the art at the time the invention was made to cover the current collector on both sides with reference electrode active material in the x-y direction as taught by Tamaki, as doing so is taught by prior art and within the design choice of the practitioner in the art and to achieve a working reference electrode.
Regarding Claim 10, Osawa teaches the cell (300) includes two or more cells 250, each of which include multiple cells 50 of which one (50a) includes a reference electrode 25, see e.g., Figs. 5-6. In view of the two or more cells 250 each including the cell 50a having a reference electrode, Osawa teaches two or more reference electrodes in the cell (300).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729